  Case 1:19-cv-06076-FB Document 20 Filed 07/27/21 Page 1 of 6 PageID #: 541




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------x
MARILENA M. DESA,

                      Plaintiff,
                                                    MEMORANDUM AND ORDER
       -against-                                    Case No. 19-CV-06076 (FB)

COMMISSIONER OF SOCIAL
SECURITY,

                       Defendant.
------------------------------------------------x


Appearances:

 For the Plaintiff:                                 For the Defendant:
 HOWARD D. OLINSKY                                  REBECCA H. ESTELLE
 Olinsky Law Group                                  United States Attorney’s Office
 250 South Clinton Street, Suite 210                Eastern District of New York
 Syracuse, New York 13202                           271 Cadman Plaza East
                                                    Brooklyn, NY 11201

BLOCK, Senior District Judge:

       Marilena M. Desa (“Desa”) appeals the Commissioner of Social Security’s

(“Commissioner”) final decision denying her application for Supplemental Security

Income benefits. Both Desa and the Commissioner move for judgment on the

pleadings. For the following reasons, Desa’s motion is granted, the Commissioner’s

motion is denied, and the case is remanded for further proceedings consistent with

this Memorandum and Order.



                                                1
  Case 1:19-cv-06076-FB Document 20 Filed 07/27/21 Page 2 of 6 PageID #: 542




                                         I.

      Desa applied for Social Security disability benefits, alleging disability as of

March 7, 2011, due to temporal lobe epilepsy, depression, anxiety, and fatigue. (R.

65–66.) An administrative law judge (“ALJ”) held a hearing at which Desa testified

about her symptoms. (R. 37–64.) Following the hearing, the ALJ found Desa not

disabled. (R. 24.) The Appeals Council denied review. (R. 1–3.) The ALJ’s

decision thus became the final decision of the Commissioner.

                                         II.

      The Commissioner impermissibly failed to sufficiently credit Desa’s self-

reported symptoms when finding Desa not disabled. Accordingly, this Court must

vacate the Commissioner’s decision and remand for further proceedings.

      “In reviewing a final decision of the Commissioner, a district court must

determine whether the correct legal standards were applied and whether substantial

evidence supports the decision.” Butts v. Barnhart, 388 F.3d 377, 384 (2d Cir.

2004); see also 42 U.S.C. § 405(g). “[S]ubstantial evidence . . . means such relevant

evidence as a reasonable mind might accept as adequate to support a conclusion.”

Richardson v. Perales, 402 U.S. 389, 401 (1971); see also Selian v. Astrue, 708 F.3d

409, 417 (2d Cir. 2013).

      When a claimant has “medically determinable impairment(s) that could

reasonably be expected to produce [the claimant’s] symptoms, such as pain, [the

                                         2
 Case 1:19-cv-06076-FB Document 20 Filed 07/27/21 Page 3 of 6 PageID #: 543




Commissioner] must then evaluate the intensity and persistence of [the claimant’s]

symptoms.” 20 C.F.R. § 404.1529(c)(1); id. § 416.929(c)(1). When conducting that

evaluation, the Commissioner must “consider all of the evidence from [the

claimant’s] medical and nonmedical sources about how [the claimant’s] symptoms

affect [the claimant].” Id. § 404.1529(c)(1) (emphasis added); id. § 416.929(c)(1)

(emphasis added). “Because symptoms sometimes suggest a greater severity of

impairment than can be shown by objective medical evidence alone,” the

Commissioner must “carefully consider any other information [the claimant] may

submit about [the claimant’s] symptoms.” Id. § 404.1529(c)(3); id. § 416.929(c)(3).

Importantly, “once a claimant has been found to have a pain-producing impairment,

the Commissioner may not reject the claimant’s statements about his pain solely

because objective medical evidence does not substantiate those statements.”

Henningsen v. Comm’r of Social Sec. Admin., 111 F. Supp. 3d 250, 268 (E.D.N.Y.

June 8, 2015) (quoting Hilsdorf v. Comm’r of Soc. Sec., 724 F. Supp. 2d 330, 349–

50 (E.D.N.Y. 2010)). Likewise, the Commissioner may not discredit a claimant’s

testimony about the severity of a claimant’s symptoms merely because the medical

record indicates a conservative treatment regimen. See Burgess v. Astrue, 537 F.3d

117, 129 (2d Cir. 2008).

      The Commissioner erred by improperly discounting Desa’s self-reported

symptoms due to gaps in Desa’s treatment history and what the Commissioner found

                                        3
  Case 1:19-cv-06076-FB Document 20 Filed 07/27/21 Page 4 of 6 PageID #: 544




to be a lack of objective medical support in the record. The Commissioner found

that Desa’s “medically determinable impairments could reasonably be expected to

cause [Desa’s] alleged symptoms” but that Desa’s “statements concerning the

intensity, persistence, and limiting effects of these symptoms are not entirely

consistent with the medical evidence and other evidence in the record.” (R. 18.) The

ALJ faulted Desa for failing to visit her treating medical providers more frequently,

repeatedly noting gaps in the treatment records: that Desa “did not return for another

visit [to neurologist Dr. Reza Zarnegar] until April 19, 2013” (R. 18); that “[t]here

is no documented treatment, including visits to an emergency department, after April

19, 2013 until [a] July 17, 2014 [visit to neurologist Dr. Igor Cohen]” (R. 19); that

after a December 18, 2014 visit to Dr. Cohen, Desa “did not return to Dr. Cohen

until May 7, 2015” (R. 19); that “despite [Desa’s] subjective report of episodes

several times per week, she saw neurologists Patricia Dunn, M.D., and Daniel

Luciano, M.D., every few months” (R. 19); and that “an apparent gap in treatment

between May 25, 2016 and July 9, 2015 does not substantiate [Desa’s] allegations

of the frequent episodes of seizures and her indications of the resultant functional

limitations” (R. 20).

      Nonetheless, Desa’s testimony at the hearing was clear. Desa testified that

she began having seizures in 2011. (R. 47.) As of the hearing, Desa indicated that

she suffered approximately six seizures every week, and had one as recently as two

                                          4
  Case 1:19-cv-06076-FB Document 20 Filed 07/27/21 Page 5 of 6 PageID #: 545




days before the hearing. (R. 47–48.) She described the seizure as feeling an “aura,”

which causes as “nasty, like nauseous feeling”—“like I’m about to vomit”—which

occurs “before I black out” and “lose consciousness.” (R. 47–49.) Desa testified

that when she regains consciousness, “I end up feeling really sick. Like I would

have a really bad headache and, pretty much, I’m very like weak. I become very

weak.” (R. 48.) The post-blackout headaches, Desa explained, “last a whole day, if

I have multiple.” (R. 49.) Desa testified that the seizures can even occur when she

sleeps: she knows “because of when I wake up. Like in the morning, my whole body

is very weak. And I have—like I just—sometimes, I have vomited when I wake up.”

(R. 49.)

      The Commissioner should have credited Desa’s testimony. A medical record

that demonstrates less than aggressive treatment cannot, without more, justify

rejection of a claimant’s self-reported symptoms, even if that record does not

explicitly corroborate the claimant’s testimony. See Burgess, 537 F.3d at 129;

Henningsen, 111 F. Supp. 3d at 268. While the Commissioner’s decision cited some

medical evidence showing “normal” or “unremarkable” findings (R. 18–21), nothing

in the record warrants giving less than full credit to Desa’s explanation of the way

her seizures impacted her ability to work. This Court must therefore vacate the

Commissioner’s decision and remand for reconsideration with proper weight to

Desa’s testimony.

                                         5
 Case 1:19-cv-06076-FB Document 20 Filed 07/27/21 Page 6 of 6 PageID #: 546




                                       III.

      For the foregoing reasons, Desa’s motion is granted, the Commissioner’s

motion is denied, and the case is remanded for further proceedings consistent with

this Memorandum and Order.

      SO ORDERED.



                                              _/S/ Frederic Block___________
                                              FREDERIC BLOCK
                                              Senior United States District Judge
Brooklyn, New York
July 27, 2021




                                        6
